      Case 21-01776-LT7            Filed 05/27/21   Entered 05/27/21 15:35:03   Doc 34   Pg. 1 of 2


                                   UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF CALIFORNIA

                                                 Minute Order
Hearing Information:
                                                                                                           0.00
                     Debtor:   HYPERIKON, INC.
               Case Number:    21-01776-LT7            Chapter: 7
      Date / Time / Room:      THURSDAY, MAY 27, 2021 02:00 PM DEPARTMENT 3
       Bankruptcy Judge:       LAURA S. TAYLOR
        Courtroom Clerk:       RUSSELL PALUSO
          Reporter / ECR:      JENNIFER GIBSON

Matters:
       1) EMERGENCY MOTION TO COMPEL PAYMENT UNDER 11 U.S.C. 365(D)(3) OR, IN THE
              ALTERNATIVE, PROVIDE ADEQUATE PROTECTION UNDER 363(E) FILED ON BEHALF OF SREIT
              4820 INDIANAPOLIS DRIVE, L.L.C.


       2) EMERGENCY MOTION FOR RELIEF FROM STAY, RS # JJB-1 FILED ON BEHALF OF SREIT 4820
              INDIANAPOLIS DRIVE, L.L.C.



Appearances:

        ROBERTA ROBINSON, ATTORNEY FOR LEONARD ACKERMAN, CHAPTER 7 TRUSTEE
        (video)
        LEONARD ACKERMAN, CHAPTER 7 TRUSTEE, PRESENT (video)
        MARK SOMERSTEIN, ATTORNEY FOR HOME GOODS INC. (video)
        JONATHAN SUNDHEIMER, ATTORNEY FOR SREIT 4820 INDIANAPOLIS DRIVE, LLC
        (video)




Page 1 of 2                                                                              5/27/2021   3:33:30PM
      Case 21-01776-LT7         Filed 05/27/21     Entered 05/27/21 15:35:03        Doc 34     Pg. 2 of 2


                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF CALIFORNIA

                                                 Minute Order
(continue)..   21-01776-LT7          THURSDAY, MAY 27, 2021 02:00 PM

Disposition:                                                                                       1.00

        1-2) Continued to 6/10/21 at 2:00 p.m.


        The Court instructed Home Goods Inc. to pay the June payment, within the 10 day grace
        period, to the Landlord and to be held in their attorney trust account as stated on the record.
        The Landlord will provide the wire instructions for payment to Home Goods Inc. as stated on the
        record.

        Order to be submitted by Mr. Sundheimer.


        The Court instructed the parties to have a resolution of the may payment issue by 6/10/21 as
        stated on the record.

        The parties are to meet and confer regarding the practical solution to the may payment issue as
        set forth on the record. Additional documentation regarding why there hasn't been a resolution
        and the disputed views as to what to do about it should be filed by noon, pacific time, on 6/8/21
        as stated on the record.




Page 2 of 2                                                                                    5/27/2021    3:33:30PM
